DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP 2010-279937A).
	Japanese reference teaches a mist extraction system comprising a plenum box(casing A in figures 1 and 3) comprising an inlet(suction pipe 15) configured to be coupled in fluid communication with a machine tool enclosure(X in figure 1), a blower (centrifugual fan 27) coupled in fluid communication with the plenum box and configured to draw air into the plenum box from the machine tool enclosure via the inlet of the plenum box and exhaust the air(through air outlet 33), a baffle plate(inclined plate 12) arranged in the plenum box to redirect the air drawn into the plenum box, a filter panel(punching plates 28 and 29) arranged in the plenum to filter the air redirected by the baffle plate prior to the air entering the blower, wherein the inlet of the plenum box is gravitationally below the baffle plate and the filter panel(noting position of inlet(15) in figure 3), and a collector(surface part 11 with drain pipe 17) arranged to collect mist from the air condensed on the baffle plate and the filter panel.  Examiner takes the position that the limitations “and exhaust the air back into the machine tool enclosure via an outlet of the blower”  is not given patentable weight wherein the claim is only directed to “ a mist extraction system”, and wherein an exhaust inlet into a machine tool enclosure is not a part of the claimed mist extraction system.
	Japanese reference further teaches wherein the blower is a centrifugal blower.  Japanese reference further teaches wherein the collector is further configured to collect mist from the air condensed on a housing of the centrifugal blower.  Japanese reference further teaches wherein the baffle plate(12) is arranged perpendicular to a flow path of the air from the inlet of the plenum box. Japanese reference further teaches wherein the mist extraction system comprises a plurality of filter panels(28,29) arranged serially in a flow path of air between the inlet of the plenum box and the blower.  Japanese reference further teaches wherein the collector comprises a pan arranged gravitationally below the baffle plate and the filter panel.  
	Claims 12-15 ,18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP 2010-279937A).
	Japanese reference recites a machine tool comprising a machine tool enclosure(X in figure 1), a cutting tool(not shown but inherently included in the machine tool enclosure) within the machine tool enclosure, a fluid delivery system configured to deliver cutting fluid within the machine tool enclosure during operation of the cutting tool, and a mist extraction system(A) positioned gravitationally above the machine tool enclosure(figure 1 and noting translation stating “casing of an oil mist collector provided on the surface(upper surface) of the top surface of the apparatus X), the mist extraction system comprising a plenum box(casing A in figures 1 and 3) comprising an inlet(suction pipe 15) coupled in fluid communication with the machine tool enclosure(X in figure 1), a blower (centrifugual fan 27) coupled in fluid communication with the plenum box and configured to draw air into the plenum box from the machine tool enclosure via the inlet of the plenum box and exhaust the air into an exhaust duct(through air outlet 33), a baffle plate(inclined plate 12) arranged in the plenum box to redirect the air drawn into the plenum box, a filter panel(punching plates 28 and 29) arranged in the plenum to filter the air redirected by the baffle plate prior to the air entering the blower, and a collector(surface part 11 with drain pipe 17) arranged to collect mist from the air condensed on the baffle plate and the filter panel.  
	Japanese reference further teaches wherein the blower is a centrifugal blower.  Japanese reference further teaches wherein the collector is further configured to collect mist from the air condensed on a housing of the centrifugal blower.  Japanese reference further teaches wherein the baffle plate(12) is arranged perpendicular to a flow path of the air from the inlet of the plenum box. Japanese reference further teaches wherein the mist extraction system comprises a plurality of filter panels(28,29) arranged serially in a flow path of air between the inlet of the plenum box and the blower.  Japanese reference further teaches wherein the mist extraction system is positioned gravitationally above the machine tool enclosure.  
	Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 recites “a machine tool comprising a machine tool enclosure, a cutting tool within the machine tool enclosure, a fluid delivery system configured to deliver cutting fluid within the machine tool enclosure during operation of the cutting tool,  a mist extraction system comprising a plenum box comprising an inlet coupled in fluid communication with the machine tool enclosure at a first end of the machine tool enclosure, a blower coupled in fluid communication with the plenum box and configured to draw air into the plenum box from the machine tool enclosure via the inlet of the plenum box and exhaust the air into an exhaust duct, a baffle plate arranged in the plenum box to redirect the air drawn into the plenum box, a filter panel arranged in the plenum to filter the air redirected by the baffle plate prior to the air entering the blower, and a collector arranged to collect mist from the air condensed on the baffle plate and the filter panel; and a return register connected to the exhaust duct and in fluid communication with the machine tool enclosure and configured to exhaust the air from the exhaust duct back into the machine tool enclosure at a second end of the machine tool enclosure, opposite the first end, such that a flow of the air moves across the machine tool enclosure from the second end to the first end”.  Japanese reference teaches a mist extraction system(A) in fluid communication with a machine tool enclosure(X), the mist extraction system including an exhaust outlet(33), however Japanese reference does not teach or suggest a return register connected to the exhaust duct and in fluid communication with the machine tool enclosure and configured to exhaust the air from the exhaust duct back into the machine tool enclosure at a second end of the machine tool enclosure, opposite the first end, such that a flow of the air moves across the machine tool enclosure from the second end to the first end.  
Claims 6-8,11,16,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites “wherein the filter panel comprises a sieving filter”. Japanese reference teaches a rotating filter panel, however Japanese reference does not teach the filter panel comprises a sieving filter.
Claim 7 recites “wherein the filter panel has a pore size of at least 10 microns”.  Japanese reference teaches a rotating filter panel, however Japanese reference does not teach the filter panel has a pore size of at least 10 microns.
Claim 8 and 17 recites “wherein the filter panel comprises spun metal”.  Japanese reference teaches a rotating filter panel, however Japanese reference does not teach the filter panel comprises spun metal.  
Claim 11 recites “wherein the inlet of the plenum box is arranged in the pan and the pan is graded towards the inlet to return condensed mist to the machine tool enclosure”.  Japanese reference teaches an inlet to the plenum box located above the pan. 
Claim 16 recites “wherein the filter panel comprises a sieving filter with a pore size of at least 10 microns”.  Japanese reference teaches a rotating filter panel, however Japanese reference does not teach the filter panel comprises a sieving filter with a pore size of at least 10 microns.
Claim 19 recites “wherein the collector comprises a pan arranged gravitationally below the baffle plate and the filter panel, and wherein the inlet of the plenum box is arranged in the pan and the pan is graded towards the inlet to return the mist to the machine tool enclosure”.  Japanese reference teaches an inlet to the plenum box located above the pan.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 3, 2022